DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following:  
The abstract of the disclosure is objected to because it includes legal language, e.g. “comprises”; “comprising”; and “said”.  
Since reference no. “18” has already been used to designate the protrusions (page 10), “rim 18” on page 11 (three occurrences) should be changed to “rim 19” 
See MPEP § 608.01(b).
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following:
In claim 3, line 3, “t” should be “the”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-33 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the selected marking” (claims 1, 12 and 23; did Applicant intend to claim “a selected marking”?); and “the marking” (claims 4-6, 15-17, 26-28; did Applicant intend to claim “the selected marking”?).
The balance of the claims are rejected since they suffer the same defects as the claims from which they depend.   

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“means for mounting the indicator to the bottle” (claims 7, 18 and 29).  The equivalent structure in the specification is considered to be the notches 17 in the circumference of the ring (as in page 10 and as shown in figure 7 detail) or the adhesive binder or glue of page 10, line 10.
“means for improving gripping” (claims 8, 19 and 30).  The equivalent structure in the specification is considered to be the cavity, notches, or protrusion in or on the circumference of one of the rings, or structural equivalents thereof of page 3, lines 4-6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the German Reference DE 4135637 A1, hereinafter ‘637.


    PNG
    media_image1.png
    223
    465
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    381
    327
    media_image2.png
    Greyscale

As shown, ‘637 teaches an indicator comprising a first ring 8 (the first part) coaxially arranged with a second ring (the second part) and configured to be relatively rotated and to indicate information about a filter cartridge for a water treatment device [0001, 0003-0004, 0024].  At least one ring comprises markings (28) of time related to the filter cartridge, and the other ring comprises an indicating element (30) [as in claims 1-6].  As for the intended use of the preamble and in the last “wherein” cause, claims 1-11 are not in combination with a filtering bottle, such .  

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by Ishikawa et al. (U.S. 10,189,720), hereinafter “Ishikawa”—which is also WO2012/108496.

    PNG
    media_image3.png
    315
    439
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    610
    496
    media_image4.png
    Greyscale
 
Ishikawa teaches all the limitations of the listed claims including an indicator for a bottle-type container including a filter cartridge 60, wherein the indicator includes two rings 52, 51 coaxial and rotating relative to one another and one of the rings includes time markings 80 for the months of the year and the other ring includes a window 52a in the circumference thereof.  He also teaches a mounting means (the screw threads 53) and gripping means (e.g. 52b or notches about the outer circumference of 51).  
Claims 1-6, 12-16, and 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poirier et al. (U.S. 6,565,743), hereinafter “Poirier”.

    PNG
    media_image5.png
    983
    537
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    390
    252
    media_image6.png
    Greyscale
 
Poirier teaches a filter bottle and indicator set for management of the filter cartridge, e.g the filter and the supports (not shown col. 5, lines 35-37), positioned within a neck of the container (and therefore extends into the container).  He also teaches an indicator positioned around the neck and under the cap 3 comprising a coat.  The indicator includes one ring including markings (on the surface of boss element 36) and another ring including a window 50 indicating element.  He also teaches indicator ring 76, 78 and .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-22 and 24-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over   

Poirier, Ishikawa and ‘637 were expanded above and Poirier, as modified by either one of Ishikawa or ‘637, teach the limitations of the aforementioned listed claims.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the indicators of either Ishikawa or ‘637 in the invention of Poirier (either instead of or in addition to), since both teach the benefit of determining when the filter should be replaced.  It also would have been obvious since it is known that filters should be replaced not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778